HOLLAND, District Judge.
The question certified to the court by the referee in this case raises the question of ownership of two electric motors claimed by the Manufacturers’ Electric Company from the receiver of this bankrupt. The property, by order of this court, was placed in the possession of the claimant and a bond substituted therefor. The referee finds the property, at the time the petition in bankruptcy was filed and at the time of adjudication, belonged to the bankrupt, and therefore passed to the receiver, the value of which he finds to be $1,470, and directs that this amount be paid by the claimant to the trustee for this machinery. The other machinery mentioned in the report he finds to be the property of the claimant, and affirms its possession and ownership in the same. The findings of fact by the referee are stated in detail, and we think warranted by the evidence submitted. We also agree with the referee in his conclusions of law which are fully set forth in the report.
The order of the referee, made March 22,1905, on the claimant, to pay to the trustee $1,470, is therefore hereby affirmed.